             Case 1:19-cr-01211-JB Document 40 Filed 01/02/20 Page 1 of 11




                                                              ,.,
                                                                    "   ",#Iggig*t*?",                  " ^,,   ^,
                             FOR THE DISTzuCT OF NEW MEXICO:.
                                                              "'"^t-",i, JAN 2                  Z,,?o


LrNrrED sTATES oF       AMERICA, )                                 S ft4lrcHqlt R. ELFpp". i
                Plaintiff,                        )                                                             il
                                                  )
       vs.                                        )       Criminal No. 19-1211 JB
                                                  )
LARRY MITCHELL HOPKINS,                           )
a.k a. Johnny Horton, Jr.,                        )
                                                  )
                Defendant.


                                      PLEA AGREEMENT

       Pursuant to Rule 11, Fed. R. Crim. P., the parties notifu the Court of the following

agreement between the United States Attorney for the District of New Mexico, the Defendant,

LARRY MITCHELL HOPKINS, a.k.a. Johnny Horton, Jr., and the Defendant's counsel,

KELLY O'CONNELL.

                             REPRESENTATION BY COUNSEL

        1.      The Defendant understands the Defendant's right to be represented by an attorney

and is so represented. The Defendant has thoroughly reviewed all aspects of this case with the

Defendant's attorney and is fully satisfied with that attorney's legal representation.

                                RIGHTS OF THE DEFENDANT

       2.       The Defendant further understands the Defendant's rights:

                a.     to plead not guilty, or having already so pleaded, to persist in that plea;

                b.     to have atrial by jury; and

                c.     at attial.

                       l)      to confront and cross-examine adverse witnesses,
            Case 1:19-cr-01211-JB Document 40 Filed 01/02/20 Page 2 of 11




                       2)       to be protected from compelled self-incrimination,

                       3)       to testifu and present evidence on the Defendant's owrl behalf, and

                       4)       to compel the attendance of witnesses for the defense.

                      WAIVER OF RIGHTS AND PLEA OF GUILTY

       3.      The Defendant agrees to waive these rights and to plead guilty to an Indictment

charging violation of 18 U.S.C. $ 922(9)(1), that being felon in possession of a firearm.

                                           SENTENCING

       4.      The Defendant understands that the maximum penalty the Court can impose is:

               a.      imprisonment for a period of not more than 10 years;

               b.      a   fine not to exceed the greater of $250,000;

               c.      a mandatory term    of supervised release of not less than three (3) years   (If

the defendant serves a term of imprisonment, is then released on supervised release, and violates

the conditions of supervised release, the defendant's supervised release could be revoked--even

on the last day of the term--and the defendant could then be returned to another period    of

incarceration and a new term of supervised release.); and

               d.      a mandatory special    penalty assessment of $100.00.

       5.      The parties recognize that the federal sentencing guidelines are advisory, andthat

the Court is required to consider them in determining the sentence it imposes.

       6.      The United States reserves the right to make known to the United States Pretrial

Services and Probation Office and to the Court, for inclusion in the presentence report to be

prepared under Federal Rule of Criminal Procedure 32 arry information the United States
              Case 1:19-cr-01211-JB Document 40 Filed 01/02/20 Page 3 of 11




believes may be helpful to the Court, including but not limited to information about any relevant

conduct under U.S.S.G. $ 1B1.3.

                                      ELEMENTS OF THE OFFENSE

         7.      If this matter proceeded to trial, the Defendant understands that the United    States


would be required to prove, beyond a reasonable doubt, the following elements for violation of

18   u.S.C. $ e22(eXl):

                 a.       First:   the Defendant was in knowing possession of a firearm(s);

                 b.       Second: the Defendant     had prior felony convictions;

                 c.       Third:    the Defendant knew he had prior felony convictions; and

                 d.       Fourth:    the firearm(s) traveled in interstate commerce.

                                DEFENDANT'S ADMISSION OF FACTS

         8.      By my signature on this plea agreement, I am acknowledging that I am pleading

guilty because I am, in fact, guilty of the offense(s) to which I am pleading guilty. I recognize

and accept responsibility for my criminal     conduct. Moreover, in pleading guilty, I acknowledge

that if I chose to go to trial instead of entering this plea, the United States could prove facts

suffrcient to establish my guilt of the offense(s) to which I am pleading guilty beyond a

reasonable doubt, including any facts alleged in the indictment that increase the statutory

minimum or maximum penalties. I specifically admit the following facts related to the charges

against me, and declare under penalty of perjury that all of these facts are true and correct:

                 a.   On or about November 28,2017, and before, in San Juan County, in the

District of New Mexico, I knowingly was in possession of the following firearms:
          Case 1:19-cr-01211-JB Document 40 Filed 01/02/20 Page 4 of 11




                      (1)       Jimenez Arms .9mm Model J.A. Nine bearing serial number

079708;

                       (2)      Black hawk 12 gauge shotgun unknown serial number

                       (3)      Taurus PT 22 bearing serial number Yl19882 with one magazine

                       (4)      Savage Model 98 .308 caliber unknown serial number

                       (5)      Armi Jager Model AP80 AK22 Serial number 017742

                       (6)      Hiawatha Model 189R.22 caliber long rifle unknown serial

number

                       (7)      Remington Model 597 beaing serial number D2901269

                       (8)      Marlin Model 60 .22 caliber long rifle bearing senal#223093

                       (9)      Stevens Savage Model 870 .22 caliber long    rifle serial number.

               b.      On that date   I intended to possess the above-described firearms for their

use and or for the use by   others. Each of the above-described firearms was manufactured

outside of New Mexico and traveled in interstate commerce. Each was designed to function as a

firearm and did in fact function as a firearm.

               c.      OnNovember28,2017, in San Juan County, inthe District ofNew

Mexico, I also knowingly was in possession of various caliber ammunition, including shotgun

she11s.


               d.      On November 28, 2017,I knowingly had at least the following prior

felony convictions:

                 (1)   By plea of guilty on November 15, 1996, in People of the State     of

Michigan v. Larry Mitchell Hopkins, File No. 96-27928-FH, Circuit Court for the County         of
                Case 1:19-cr-01211-JB Document 40 Filed 01/02/20 Page 5 of 11




    Monroe, I was convicted of the crime of possession of a loaded firearm and, on December 10,

    1996, was sentenced to imprisonment in the State Prison of Southern Michigan for a period               of

    sixteen (16) months minimum to two (2) years maximum.

                           (2)    On December 15, 2006, in Docket Number 0602795CR. in the

    Klamath County Circuit Court, State of Oregon, I was convicted of felony possession of a

    weapon-firearm and sentenced to forty (40) days in jail and thirty-six (36) months' probation.

                           (3)    On December 15, 2006, in Docket Number 0602795CR" in the

    Klamath County Circuit Court, State of Oregon, I was convicted of criminal impersonation of a

    peace officer and sentenced to twenty (20) days in   jail   and twenty-four (2a) months' probation.

                           (4)    On April   12,20ll,inUnited       States v. Larry M. Hopkins, a/k/a

    Scott A. Curtis, Case Number 5:09CR50115-01, in the United States District Court for the

,   District of South Dakota, I was convicted of failure to pay legal child support in violation of         18


    U.S.C. $ 228(a)(3) and sentenced to time served.

           By signing this agreement, the Defendant admits that there is       a factual basis   for each

    element of the crime(s) to which the Defendant is pleading      guilty.   The Defendant agrees that

    the Court may rely on any of these facts, as well as facts in the presentence report, to determine

    the Defendant's sentence, including, but not limited to, the advisory guideline offense level.

                                        RECOMMENDATIONS

           9.      Pursuant to Rule 11(c)(l)(B), the United States and the Defendant recommend as

    follows:

                   a.   As of the date of this agreement, the Defendant has clearly demonstrated a

    recognition and affirmative acceptance of personal responsibility for the Defendant's criminal
            Case 1:19-cr-01211-JB Document 40 Filed 01/02/20 Page 6 of 11




conduct. Consequently, pursuant to USSG $ 3E1 .1(a), so long as the Defendant continues to

accept responsibility for the Defendant's criminal conduct, the Defendant is entitled to a

reduction of two levels from the base offense level as calculated under the sentencing

guidelines, and   if applicable,   a   reduction of an additional offense level pursuant to USSG    $


3E1.1(b).

                b.     Further, the United States is free to withdraw this recommendation if the

Defendant engages in any conduct that is inconsistent with acceptance of responsibility between

the date of this agreement and the sentencing hearing. Such conduct would include committing

additional crimes, failing to appear in Court as required, and/or failing to obey any conditions of

release that the Court may set.

                  c.   The United States further agrees thatit will not recommend a sentence above

the low end of the applicable advisory guidelines range.

                  d.   The Defendant understands that the above recorrmendations are not binding

on the Court and that whether the Court accepts these recommendations and stipulations is a

matter solely within the discretion of the Court after it has reviewed the presentence report.

Further, the Defendant understands that the Court may choose to vary from the advisory

guideline sentence. If the Court does not accept any one or more of the above recommendations

and stipulations and reaches an advisory guideline sentence different than expected by the

Defendant, or if the Court varies from the advisory guideline range, the Defendant will not seek

to withdraw the Defendant's plea of         guilty. In other words,   regardless of any of the parties'

recommendations and stipulations, the Defendant's final sentence is solely within the discretion

of the Court.
             Case 1:19-cr-01211-JB Document 40 Filed 01/02/20 Page 7 of 11




        10.        Apart from the recommendations set forth in this plea agreement, the United

States and the Defendant reserve their rights to assert any position or argument    with respect to

the sentence to be imposed, including but not limited to the application of factors in 18 U.S.C.

$ 3553(a), including the applicability of downward variances from the applicable advisory

guidelines range.

        1   1.     Regardless of any other provision in this agreement, the United States reserves the

right to provide to the United States Pretrial Services and Probation Office and to the Court any

information the United States believes may be helpful to the Court, including but not limited to

information about the recommendations contained in this agreement and any relevant conduct

under USSG $ 1B1.3.

                           DEFENDANT'S ADDITIONAL AGREEMENT

        12.        The Defendant understands the Defendant's obligation to provide the United

States Pretrial Services and Probation Office    with truthful, accurate, and complete information.

The Defendant represents that the Defendant has complied with and will continue to comply with

this obligation.

        13.        The Defendant agrees that, upon the Defendant's signing of this plea agreement,

the facts that the Defendant has admitted under this plea agreement as set forth above, as well as

any facts to which the Defendant admits in open court at the Defendant's plea hearing, shall be

admissible against the Defendant under Federal Rule of Evidence 801(dX2)(A) in any

subsequent proceeding, including a criminal trial, and the Defendant expressly waives the

Defendant's rights under Federal Rule of Criminal Procedure 11(f) and Federal Rule of Evidence

410 with regard to the facts the Defendant admits in conjunction with this plea agreement.
          Case 1:19-cr-01211-JB Document 40 Filed 01/02/20 Page 8 of 11




        14.    By signing this plea agreement, the Defendant waives the right to withdraw the

Defendant's plea of guilty pursuant to Federal Rule of Criminal Procedure 1 1(d) unless (1) the

court rejects the plea agreement pursuant to Federal Rule of Criminal Procedure 11(cX5) or (2)

the Defendant can show a fair and just reason as those terms are used in Rule 11(dX2)(B) for

requesting the withdrawal. Furthermore, Defendant understands that if the court rejects the plea

agreement, whether or not Defendant withdraws the guilty plea, the United States is relieved       of

any obligation it had under the agreement and Defendant shall be subject to prosecution for any

federal, state, or local crime(s) which this agreement otherwise anticipated would be dismissed

or not prosecuted.

       15.     The Defendant agrees to forfeit, and hereby forfeits, whatever interest the

Defendant may have in any asset derived from or used in the commission of the offense(s) in this

case, including all United States firearms and ammunition seized at the time of     arrest. The

Defendant agrees to cooperate fully in helping the United States (a) to locate and identify any

such assets and (b) to the extent possible, to obtain possession and/or ownership of all or part   of

any such assets. The Defendant further agrees to cooperate fully in helping the United States

locate, identi$, and obtain possession and/or ownership of any other assets about which the

Defendant may have knowledge that were derived from or used in the commission of offenses

committed by other persons.

        16.    The Defendant agrees to waive the right to notice of any forfeiture proceeding

involving the above-described property.

        17.    The Defendant knowingly and voluntarily waives the right to     a   jury trial on the

forfeiture of the above-described property. The Defendant knowingly and voluntarily waives all
           Case 1:19-cr-01211-JB Document 40 Filed 01/02/20 Page 9 of 11




constitutional, legal, and equitable defenses to the forfeiture of said property in any proceeding.

The Defendant agrees to waive any jeopardy defense or claim of double jeopardy, whether

constitutional or statutory, and agrees to waive any claim or defense under the Eighth

Amendment to the United States Constitution, including any claim of excessive fine, to the

forfeiture of said property by the United States or any State or its subdivisions.

                                WAIVER OF APPEAL RIGHTS

        18.    The Defendant is aware that28 U.S.C. $ 1291 and 18 U.S.C. S 3742 afford a

defendant the right to appeal a conviction and the sentence imposed. Acknowledging that, the

Defendant knowingly waives the right to appeal the Defendant's conviction(s) and any sentence,

including any fine, at or under the maximum statutory penalty authorized by     law.   In addition,

the Defendant agrees to waive any collateral attack to the Defendant's conviction(s) and any

sentence, including any fine, pursuant to 28 U.S.C. $$ 2241, 2255, or any other extraordinary

writ, except on the issue of defense counsel's ineffective assistance.

                      GOVERNMENT'         S   ADDITIONAL AGREEMENT

        19.    Provided that the Defendant fulfills the Defendant's obligations as set out above,

the United States agrees that it will not bring additional criminal charges against the Defendant

arising out of the facts forming the basis of the present indictment.

        20.    This agreement is limited to the United States Attorney's Office for the District of

New Mexico and does not bind any other federal, state, or local agencies or prosecuting

authorities.
          Case 1:19-cr-01211-JB Document 40 Filed 01/02/20 Page 10 of 11




                                       VOLUNTARY PLEA

        21.    The Defendant agrees and represents that this plea of guilty is freely and

voluntarily made and is not the result of force, threats, or promises (other than the promises set

forth in this agreement and any addenda). There have been no promises from anyone as to what

sentence the Court   will impose. The Defendant    also represents that the Defendant is pleading

guilty because the Defendant is in fact guilty.

                            VIOLATION OF PLEA AGREEMENT

       22.     The Defendant agrees that if the Defendant violates any provision of this

agreement, the United States may declare this agreement null and void, and the Defendant       will

thereafter be subject to prosecution for any criminal violation, including but not limited to any

crime(s) or offense(s) contained in or related to the charges in this case, as well as perjury, false

statement, obstruction ofjustice, and any other crime committed by the Defendant during this

prosecution.

                                    SPECIAL ASSESSMENT

        23.    At the time of sentencing, the Defendant will tender to the United States District

Court, District of New Mexico, 333 Lomas Blvd. NW, Suite 270, Albuquerque, New Mexico

87102, a money order or certified check payable to the order of the United States District Court

in the amount of $100.00 in payment of the special penalty assessment described above.

                                 ENTIRETY OF AGREEMENT

       24.      This document and any addendaare acomplete statement of the agreement in

this case and may not be altered unless done so in writing and signed by all parties. This

agreement is effective upon signature by the Defendant and an Assistant United States Attorney.



                                                  10
          Case 1:19-cr-01211-JB Document 40 Filed 01/02/20 Page 11 of 11




       AGREED TO AND SIGNED this 2nd day of January,2020.

                                                      JOHN C. ANDERSON
                                                      United States Attorney




                                                      GEBRGE C. KRAEHE
                                                      Assistant United States Attorney
                                                      Post Office Box 607
                                                      Albuquerque, New Mexico 87102
                                                      (s}s) 346-7274


        I have carefully discussed every part of this agreement with my client. Further, I have
fully advised my client of my client's rights, of possible defenses, of the sentencing factors set
forth in 18 U.S.C. $ 3553(a), of the relevant Sentencing Guidelines provisions, and of the
consequences of entering into this agreement. To my knowledge, my client's decision to enter
into this agreement is an informed and voluntary one.




                                                      KE             NNELL
                                                      A            the Defendant

        I have carefully discussed every part of this agreement with my attorney. I understand
the terms of this agreement, and I voluntarily agree to those terms. My attorney has advised me
of my rights, of possible defenses, of the sentencing factors set forth in l8 U.S.C. $ 3553(a), of
the relevant Sentencing Guidelines provisions, and of the consequences of entering into this
agreement.




                                                               MITCHELL




                                                 11
